El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Por escritura pública de primero de febrero de 1922 se constituyó en la ciudad de Caguas la sociedad mercantil M. Sampayo & Ca., cuyo término expiraría en igual día y mes del año 1924, siendo sus socios Manuel Sampayo y Antolín Taboas.
Por escritura pública de 28 de enero de 1925 el socio *899Sampayo cedió a Justo Perales sus derechos y acciones en la liquidación de esa sociedad; y el 20 de febrero siguiente hizo lo mismo el otro socio Taboas, también a favor de Perales, por escritura pública de esa fecha.
El 30 de enero de 1925 dictamos sentencia en un pleito de la sucesión de Josefa Aponte contra Manuel Sampayo y revocando la de la corte inferior lo condenamos a pagar determinada cantidad de dinero, y para su .cumplimiento fueron embargadas el 27 de febrero de 1925 ciertas mer-cancías. Estableció Justo Perales demanda de tercería ale-gando ser dueño de las mercancías por haber comprado a Sampayo y a Taboas, según queda dicho, los derechos y acciones que tenían en la liquidación de la sociedad; y por las admisiones hechas por la Sucesión Aponte en su con-testación a la demanda del tercerista, lo único que éste te-nía que probar era que hizo las compras a Sampaño y a Taboas, y al efecto su prueba se limitó a presentar esas dos escrituras. La Sucesión Aponte presentó entonces a la corte moción de nonsuit solicitando que dictase sentencia a su favor por no. haber probado el tercerista sus alegacio-nes pero fué desestimada por la corte y habiendo presentado la Sucesión Aponte su prueba, recayó sentencia a favor del tercerista ordenando que los bienes embargados quedasen a la disposición de M. Sampayo y Ca., hoy del tercerista Justo Perales, como cesionario actualmente de todos los derechos y acciones que en aquélla pudieran corresponderle, sin especial condenación de costas.
Apeló esa sentencia la Sucesión Aponte y en el primer motivo de su recurso alega que la corte inferior erró al negar su moción de nonsuit porque las escrituras presentadas por el tercerista no son suficientes para sostener su acción, pues la otorgada por Sampayo adolece del defecto de no haber comparecido en ella su esposa, cuya concurrencia alega la apelante ser necesaria para la venta de la tienda. Basta la enunciación del defecto alegado para *900quedar convencidos de qne tal defecto no existe porque la comparecencia de la esposa en una escritura de venta otor-gada por sn marido sólo es necesaria cuando la enajena-ción es de bienes inmuebles o de derechos reales de la so-ciedad conyugal.
También alega la apelante que la escritura de cesión de Sampayo adolece del defecto de la falta de consentimiento del otro socio, toda vez que el artículo 143 del Código de Comercio dispone que no se podrá transmitir a otra persona el interés que se tenga en una compañía sin el consentimiento de los otros socios; pero el becbo de que no conste en la escritura el consentimiento del socio Taboas no quiere decir que tal consentimiento no exista, aparte de que tal prohibición ha sido establecida en beneficio de los socios, que son los que pueden alegarla.
 En cuanto a que la escritura de venta de Taboas no sea suficiente para probar la acción del tercerista porque habiéndose constituido la sociedad en 1922 con $3,010 los socios venden por $3,842.10 un año después de haber entrado en liquidación la sociedad, diremos que tal hecho no quita validez a las ventas presentadas como prueba pues lo único que demostraría es que la sociedad tuvo buenos negocios por superar el valor de sus existencias al del capital con que se constituyó.
También dice la apelante que el tercerista no probó la existencia de la sociedad, pero no tenía que presentar tal prueba porque ese hecho fue admitido en la contestación a la demanda y después la apelante se encargó de probarlo.
El otro motivo del recurso se funda en que la corte cometió error al declarar con lugar la demanda de tercería. La apelante alega en su contestación a la demanda como materia nueva que las mercancías embargadas son de la exclusiva propiedad de Manuel Sampayo; que la cesión hecha por Sampayo a su cuñado Perales es simulada por no haber mediado causa para ella y que, en cuanto a Ta-*901boas, las mercancías quedaron de la propiedad de Sampayo desde qne fné disnelta la sociedad en 1924.
La Sucesión Aponte no alegó ni probó qne la cesión de Taboas a Perales sea simulada, ni existe evidencia alguna de que todos los bienes de la sociedad quedaron a la expi-ración de su término de la propiedad de Sampayo. Toda la prueba qne presentó tuvo por objeto demostrar que la ce-sión de Sampayo a Perales fué simulada.
En la escritura de cesión de Sampayo a Perales se dice que el precio de ella es de $2,000 recibidos antes de aquel acto, y presentado Perales como testigo de la demandada declaró qne cuando compró a su cuñado Sampayo no le dió nada porque Sampayo le debía $2,000; después declaró que el día de la venta dió a Sampayo $1,000 e inmediatamente dijo que no le dió los $1,000 juntos sino una parte y el resto después poco a poco, basta terminar de darle los $2,000: también manifestó qne los $2,000 los fué dando en varias partidas, siendo la primera de $500 que entregó antes de la compra, no habiendo dado nada a Sampayo el día de la escritura; y después expresó que antes de la escritura nó le dió $500 sino $1,000: que él le entregó a Sampayo los $2,000 antes de la compra y que Sampayo se quedó traba-jando en la tienda que le vendió, así como que el testigo no pagaba contribuciones por ese dinero porque no lo te-nía declarado pero que sí tenía declaradas otras propieda-des en Caguas y en San Juan a los efectos contributivos.
Presentó también la Sucesión Aponte certificaciones del Tesorero de Puerto Pico creditivas de que Justo Perales no tenía declarados bienes en Caguas ni en San Juan en el año económico de 1925-26, y varios testigos quienes mani-festaron que al ser notificado Sampayo de la sentencia re-vocatoria y condenatoria de este Tribunal Supremo dijo el primero y el 2 de febrero de 1925 al abogado de la Suce-sión Aponte que no tenía más bienes para pagar la senten-cia que su tienda de Caguas.
El conjunto de esa prueba, y especialmente la declara-*902ción del comprador Perales, nos convence de que no medió precio en la cesión que Sampayo Mzo a Perales y que fné un contrato simulado, aunque se Mzo dos días antes de ser dictada nuestra sentencia, pues su declaración plagada de contradicciones en cuanto al pago del precio, el hecho de que Sampayo continuara al frente de la tienda después de haber cedido su participación en ella a Perales y el de ha-berse demostrado la falsedad de que tenía bienes declara-dos para las contribuciones nos lleva a ese resultado.
Siendo nula por tal motivo esa cesión; no atacada la enajenación del socio Taboas y no habiéndose demostrado que la liquidación de la sociedad M. Sampayo y Ca. haya terminado, tenemos que llegar a la conclusión de que los socios de la mercantil en liquidación son Justo Perales, como cesionario de la participación que en ella tenía Taboas, y Manuel Sampayo, por lo que Perales no es el único dueño de los bienes embargados, los que pertenecen a la liquida-ción de la sociedad.
Plabiendo llegado a esa conclusión nos resta decidir si los bienes de la sociedad en liquidación pueden ser embargados para cobro de la deuda de uno de sus socios. El Código de Comercio en su artículo 174 dispone que los acreedores de un socio no tendrán, respecto a la compañía, ni aun en caso de quiebra, otro derecho que el de embargar y percibir lo que por beneficio o liquidación pudiera corresponder al socio deudor; y en el caso de Quintana Hermanos y Ca. v. Ramírez y Ca., 22 D.P.R. 770, seguido en el de Central Pasto Viejo Incorporada v. Barnés, 31 D.P.R. 822, hemos declarado que la ley no autoriza al acreedor de un socio para extraer bienes de la sociedad y destruir así prácticamente la vida de la misma; habiendo dicho en el de Silva Hno. y Cía. v. El Registrador, 28 D.P.R. 180, que una sociedad continúa siendo dueña de sus bienes a pesar de estar en liquidación.
Como resultado de lo expuesto no podían ser embarga-dos los bienes de la sociedad para hacer efectiva la deuda *903de uno de sus socios y es procedente el levantamiento del embargo trabado en ellos, por lo que debemos confirmar la sentencia apelada en cnanto al particular que dispone que los bienes embargados queden a la libre disposición de M. Sampayo y Ca., y modificarla en cuanto declara que los bienes de esa sociedad son del tercerista Justo Perales como cesionario de todos los derechos y acciones que en ella pu-dieran corresponder a sus dos socios, pues declaramos nula la cesión que hizo Manuel Sampayo a Justo Perales y li-mitado el embargo a lo que por liquidación pueda corres-ponder a Manuel Sampayo en esa sociedad.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.